                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Norfolk Division


DONALD CORNELIUS JACKSON,

               Petitioner,

               V.                                             Civil Action No. 2:18-cv-179

HAROLD W.CLARKE,Director,
Virginia Department of Corrections,

               Respondent.


                                         FINAL ORDER


       Before the Court is a Petition for a Writ of Habeas Corpus filed pursuant to 28 U.S.C. §

2254 and the Respondent's Motion to Dismiss the Petition. In his Petition, the pro se Petitioner

appears to make three main claims. First, Petitioner contests the calculation of good time credit

for the days he served in Henrico County Jail. Second, Petitioner appears to allege that when he

was transferred to the Virginia Department of Corrections(VDOC)he was identified as an ESC

Level II instead of an ESC Level I and was not provided the same opportunity as other offenders

in VDOC to enter VDOC as a Level I offender related to his good time credit calculation. Lastly,

Petitioner appears to argue that VDOC violated Petitioner's right to due process by failing to notify

him ofthe reason for unfavorable changes to his ESC Level.

               The Petition was referred to a United States Magistrate Judge for report and

recommendation pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and(C)and Local Civil

Rule 72 of the Rules of the United States District Court for the Eastern District of Virginia. The

Magistrate Judge's Report and Recommendation was filed May 3, 2019 and recommends

dismissal of the Petition with prejudice. ECF No. 21. On May 20, 2019, Petitioner timely filed
objections to the Report and Recommendation. ECF No. 23. Respondent has not responded to

Petitioner's objections and the time to do so has expired.

       The Court, having reviewed the record and examined the objections filed by Petitioner to

the Report and Recommendation, and having made de novo findings with respect to the portions

objected to, does ADOPT and APPROVE the findings and recommendations set forth in the

Report and Recommendation filed May 3, 2019. It is, therefore, ORDERED that Respondent's

Motion to Dismiss, ECF No. 12, is GRANTED, and the Petition, ECF No. 1, is DENIED and

DISMISSED WITH PREJUDICE. It is further ORDERED that Judgment be entered in favor

of Respondent.

       Finding that the procedural basis for dismissal of Petitioner's § 2254 petition is not

debatable, and alternatively finding that Petitioner has not made a "substantial showing of the

denial of a constitutional right," a certificate of appealability is DENIED. 28 U.S.C. § 2253(c);

see Rules Gov.§ 2254 Cases in U.S. Dist. Cts. 11(a); Miller-El v. Cockrell,537 U.S. 322,335-38

(2003); Slack V. McDaniel, 529 U.S. 473,483-85(2000).

       Petitioner is ADVISED that because a certificate of appealability is denied by this Court,

he may seek a certificate from the United States Court of Appeals for the Fourth Circuit. Fed.

Rule App. Proc. 22(b); Rules Gov. § 2254 Cases in U.S. Dist. Cts. 11(a). If Petitioner intends to

seek a certificate of appealability from the Fourth Circuit, he must do so within thirty(30) days

from the date of this Order. Petitioner may seek such a certificate by filing a written notice of

appeal with the Clerk of the United States District Court, United States Courthouse, 600 Granby

Street, Norfolk, Virginia 23510.
       The Clerk shall please forward a copy of this Final Order to Petitioner Donald Cornelius

Jackson and to counsel of record for the Respondent.

       It is so ORDERED.




                                                       Aren3l"WnghCAIlen
                                                  United States District Judge

Norfolk, Virginia
       ^2019
